Name: Commission Regulation (EEC) No 1627/89 of 9 June 1989 on the buying in of beef by invitation to tender
 Type: Regulation
 Subject Matter: trade policy;  animal product
 Date Published: nan

 No L 159/36 Official Journal of the European Communities 10. 6. 89 COMMISSION REGULATION (EEC) No 1627/89 of 9 June 1989 on the buying in of beef by invitation to tender THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation (EEC) No 805/68 of the Council of 27 June 1968 on the common organization of the market in beef and veal (!), as last amended by Regulation (EEC) No 571 /89 (2), and in particular Article 6 (7) thereof, Whereas Commission Regulation (EEC) No 859/89 of 29 March 1989 laying down detailed rules for the application of intervention measures in the beef and veal sector (3) provides in particular for detailed rules on the invitation to tender and the list of products eligible ; Whereas the application of Article 6 (2) of Regulation (EEC) No 805/68 results in the opening of buying in by invitation to tender for certain Member States or regions of a Member State and the quality groups listed in the Annex hereto ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 Pursuant to Regulation (EEC) No 859/89, the intervention agencies in the Member States or regions of a Member State listed in the Annex hereto shall buy in beef and veal products belonging to the quality groups set out in that Annex. Article 2 Tenders shall be submitted by the closing date laid down in Article 8 of Regulation (EEC) No 859/89 . The detailed conditions for the invitation to tender shall be laid down by the intervention agencies in the Member States or regions of a Member State listed in the Annex hereto and information about them may be obtained by any interested party established in the Community by applying to one of the addresses in Annex V to Regulation (EEC) No 859/89. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 June 1989. For the Commission Ray MAC SHARRY Member of the Commission 0 OJ No L 148, 28. 6. 1968, p. 24. I1) OJ No L 61 , 4. 3 . 1989, p. 43. O OJ No L 91 , 4. 4. 1989, p. 5. 10. 6. 89 Official Journal of the European Communities No L 159/37 ANEXO  BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO  BIJLAGE  ANEXO Estados miembros o regiones de Estados miembros y grupos de calidades previstos en el artÃ ­culo 1 Medlemsstater eller regioner og kvalitetsgrupper, jf. artikel 1 Mitgliedstaaten oder Gebiete eines Mitgliedstaats sowie die in Artikel 1 genannten QualitÃ ¤ts ­ gruppen Ã Ã Ã ¬Ã Ã · Ã ¼Ã ­Ã »Ã · Ã ® ÃÃ µÃ Ã ¹Ã ¿Ã Ã ­Ã  Ã ºÃ Ã ±Ã Ã Ã ½ Ã ¼Ã µÃ »Ã Ã ½ Ã ºÃ ±Ã ¹ Ã ¿Ã ¼Ã ¬Ã ´Ã µÃ  ÃÃ ¿Ã ¹Ã Ã Ã ·Ã Ã ¿Ã  ÃÃ ¿Ã Ã ±Ã ½Ã ±Ã Ã ­Ã Ã ¿Ã ½Ã Ã ±Ã ¹ Ã Ã Ã ¿ Ã ¬Ã Ã ¸Ã Ã ¿ 1 Member States or regions of a Member State and quality groups referred to in Article 1 Ã tats membres ou regions d'Ã tats membres et groupes de qualitÃ ©s visÃ ©s Ã l'article 1" Stati membri o regioni di Stati membri e gruppi di qualita di cui all'articolo 1 In artikel 1 bedoelde Lid-Staten of gebieden van een Lid-Staat en kwaliteitsgroepen Estados-membros ou regiÃ µes de Estado-membro e grupos de qualidades referidos no artigo 1 ? Categoria A Kategori A Kategorie A Categoria C Kategori C Kategorie C Estados miembros o regiones de Estados miembros Medlemsstat eller region Mitgliedstaaten oder Gebiete eines Mitgliedstaats Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¼Ã ­Ã »Ã ¿Ã  Ã ® ÃÃ µÃ Ã ¹Ã ¿Ã Ã ­Ã  Ã ºÃ Ã ¬Ã Ã ¿Ã Ã  Ã ¼Ã ­Ã »Ã ¿Ã Ã  Member States or regions of a Member State Ã tats membres ou rÃ ©gions d'Ã tats membres Stato membro o regioni di Stato membro Lid-Staat of gebied van een Lid-Staat Estados-membros ou regiÃ µes de Estado-membro Ã Ã ±Ã Ã ·Ã ³Ã ¿Ã Ã ¯Ã ± A Category A CatÃ ©gorie A Categoria A Categorie A Categoria A Ã Ã ±Ã Ã ·Ã ³Ã ¿Ã Ã ¯Ã ± Ã  Category C CatÃ ©gorie C Categoria C Categorie C Categoria C U R O u R O Deutschland X Espafia \ X X || Luxembourg X